DETAILED ACTION
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/2022 has been entered.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
3.	The information disclosure statements (IDS), filed on 02/22/2022 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.

Allowable Subject Matter
4.	Claims 1-2, 4-12 and 14-20 are allowed. 
5.	The following is an examiner’s statements of reasons for allowance:
6. 	 The following reference/s disclose the general subject matter recited in independent claims 1 11 and 20. 
A.	One of the references submitted with the RCE and cited in the IDS, US Patent No. 10331593 to Lambert discloses an information handling system includes a DIMM including a SPD and a slave I2C interface, a processor complex including a first master 

B.	The other prior art that was submitted with the RCE and cited in the IDS, US Publication No. 20210192050 A1 to Hird discloses a custom boot codes, when loaded and executed on host platform 130, installs a custom security module that may be executed to handle or service periodic System Management Interrupts (SMIs). In this sense, the custom security module may serve or operate as the SMI handler. The custom boot codes also configure one or more configuration registers for monitoring, and configure and lock a periodic SMI such that, when the periodic SMI is triggered, the custom security module executes to cause the configured configuration register values to be validated. As used herein, the term “configuration registers” (or “configuration register” in the singular) refers broadly to registers, including hardware registers, whose values may be indicative of the stability of the system. Non-limiting examples of such configuration registers include, dynamic random-access memory (DRAM) timing registers, Row Hammer mitigation configuration, System Management Bus (SMBUS) control registers, and DRAM serial presence detect (SPD) writeable regions.


C.	The International Publication No. CN-109995507-A to Bo that was cited in the IDS, discloses a key generation method based on PUF and devices, private key storage method, a string, which are extracted, using electrical characteristic data on the SRAM on embedded device powers on data with hardware dependency with equipment, hash operation is carried out using SM3 national secret algorithm to this string data again, obtains 256 security keys. Due to powering on data using the random region SRAM in embedded device, by PUF technology, encrypts the key used and exist only in chip interior, can just be generated when in use by " physical electronic fingerprint ", multiplicative model is returned after use and is saved. And the unpredictable random uniqueness of PUF and unparalleled property, ensure that the safety of encryption key is unique, to realize " core one is close ", " one-time pad " and key management mode, and encryption storage is carried out using SM4 algorithm to private key using this security key. By the above method, the present invention can greatly improve the private key safety of asymmetric cryptographic algorithm, and have a good application prospect.
D.	The other international application/publication No. DE102010045580 A1 submitted/cited with IDS, to Janke discloses “the arrangement (100) has a memory (20) e.g. ROM, coupled with a processing unit (10) i.e. CPU, for executing a reading and/or writing access. A cryptographic unit (40) i.e. memory encryption decryption unit, encrypts a data value to be written into the memory or decrypts the data value to be read from the memory. An identification circuit (50) i.e. physical unclonable function (PUF) circuit, produces a key (S1) for encrypting the data value to be written or decrypting the data value to be read. The key depends on inherent properties of the 

E.	International Application Publication No. EP3214567 B1 to Tudorancea cited in the IDS discloses a method for secure external update of memory content for a certain system on chip, the method comprising the following steps:
- the issuer of the update for the system on chip generates a first data signature (D_S_1) by a generation process, the generation process using the data (D) for update,
- the issuer of the update sends the data (D) for update and the first data signature (D_S_1) to the system on chip,
- the system on chip, upon receiving the data (D) for update, generates a second data signature (D_S_2) using the same generation process as for the first data signature (D_S_1), the generation process using the data (D) for update,
- the system on chip compares first and second data signature (D_S_1, D_S_2) and writes the data (D) for update to the memory only if first and second data signature (D_S_1, D_S_2) are identical;
wherein the generation process for the first and second data signature comprises following steps:
sending the data (D) for update to a data masking unit (D_M) for combining the data (D) for update with an output of a data counter which is sent to the data masking unit (D_M);

- encrypting the output of the bits combine function (B_C); and
- sending the encrypted output of the bits combine function (B_C) to a hash function (H_F).

F. 	International Publication EP3214797A1 to Pitu cited in the IDS discloses: “Deriving a device unique encryption key of a system on chip using a physical unclonable function
Method implemented in a computer system for deriving a device unique encryption key of a system on chip using a physical unclonable function, the method including the following steps
- challenging the physical unclonable function during the enrolment phase,
- error correcting the response of the physical unclonable function,
- generating helper data (H-D) by using the corrected response of the physical unclonable function and a manufacturer's encryption key (OR-K),
- generating a reconstructed encryption key (REC-K) by using the helper data (H-D),
- feeding the corrected response of the physical unclonable function to the enrolment module (ENR),
- generating helper data (H-D) in the enrolment module (ENR) by using the corrected response of the physical unclonable function and the said manufacturer's key (OR-K),
- storing the helper data (H-D) and keeping the enrolment module enabled after first enrolment.”



However, the above prior arts of record cited in the IDS including other references either taken alone or in combination neither anticipates nor renders obvious the claimed subject matter of the instant application that is taken as a whole including the specific and particular features/steps incorporated in independent claims 1, 11 and 20. For this reason, the specific claim limitations recited in independent claims 1, 11 and 20 taken as whole are found to be allowable.

7.	 The dependent claims which are dependent on the above independent claims 1, 11 and 20 being further limiting to the independent claim, definite and enabled by the specification are also allowed.

8.	Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is 
Conclusion

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMSON B LEMMA whose telephone number is 571-272-3806.  The examiner can normally be reached on M-F 8am-10pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaw Yin Chen can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMSON B LEMMA/
Primary Examiner, Art Unit 2498